ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-165, concluding that THOMAS M. MURRAY, JR., of HACKENSACK, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 3.2 (failure to expedite litigation), RPC 1.4 (failure to communicate), RPC 8.1(b) (failure to cooperate) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having railed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that a term of suspension is the appropriate discipline for respondent’s unethical conduct;
And the Court having ordered this date by separate Order that respondent be temporarily suspended from practice for failing to comply with the Court’s Order filed September 8, 2003, which required respondent to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that THOMAS M. MURRAY, JR., is suspended from the practice of law for a period of three months, effective immediately and until the further Order of the Court; and it is further
ORDERED that THOMAS M. MURRAY, JR., shall not be reinstated to practice unless and until respondent complies with the Court’s Order filed September 8, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respon*539dent comply with Rule 1:20-20 governing suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.